DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           GARY E. CURLEY,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D15-2243

                           [December 2, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 561990CF001331A.

   Gary E. Curley, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. Sherwood v. State, 745 So. 2d 378 (Fla. 4th DCA 1999).

MAY, LEVINE and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.